 In the Matter Of WESTERN GATEWAYBROADCASTING CORPORATION,'EMPLOYERandNATIONAL ASSOCIATIONOF BROADCAST ENGINEERS &TECHNICIANS (INDEPENDENT),PETITIONERCase No. O-RCD.DecidedApril 12, 1948Mr. Winslow Leighton,of Schenectady,N. Y., for the Employer.Mr. Donald P. Morey,ofAlbany, N. Y., andMr. G. L. Gorsuch,,ofBrooklyn,N. Y., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Schenec-tady, New York, on October 30, 1947, before Benjamin B. Naumoff,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THEEMPLOYERWestern Gateway Broadcasting Corporation, a New York corpora-tion, owns and operates a radio station in Schenectady, New York,under the call letters WSNY, with an assigned wave length of 1240kilocycles and a power output of 250 watts.The operation of StationWSNY is licensed by the Federal Communications Commission .3The Employer is not affiliated with a national broadcasting system.However, from time to time it broadcasts, by specific arrangement witha national broadcasting system, or network, individual programswhich are fed to it by direct transmission.4 In addition, it rebroad-'As amended at the hearing.Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, the-Board has delegated its powers in connection with this case to a three-man panel consistingof Chairman Herzog and Board Members Reynolds and Murdock.3The station is designated as a"'local channel"and normally is heard only in the Stateof New York.*A minimum of 3 such programs is carried each week.77 N. L R B., No 5.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDcasts commercial programs, advertising various products, which havepreviously been broadcast over national networks.These are bothtranscriptions and "live" programs.The contract is some cases isdirectly with the manufacturer and in other cases with a radio adver-tising agency.In most instances the recordings are.shipped to it fromsources outside the State of New York.The Employer also obtainsits news ticker service through the Press Association, a radio sub-sidiary of the Associated Press, which gathers news on a Nation-widebasis and has transmission outlets in various states throughout theUnited States.For the 1-year period preceding the date of the hearing the Em-ployer's revenue amounted to about $150,000, of which approximately20 percent derived from advertising of nationally distributed products.We find, contrary to the contention of the -Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.'II.T IIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of employees at the Employer's WSNYradio station comprising all transmitter engineers and control opera-tor-announcers.While,agreeing that the unit described by the Peti-tioner is otherwise appropriate, the Employer would expand it to in-clude employees classified as announcer-control operators.The Board has previously found appropriate units of employees inthe broadcasting industry referred to as transmitter engineers andcontrol operators,6 even where the latter spend a certain portion oftheir time in announcing duties.' In the instant case the EmployerSeeMatter ofFederated Publications,Inc, 74 NL R. B. 1054.Matter ofGreat Trails Broadcasting Company, 73N. L. R. B. 396tMatterof LoutsG. Baltimore, 57N. L. R. B. 1611 ;MatterofMuscleShoals Broadcast-ingCompany,74 N.L. R B 171. WESTERN GATEWAY BROADCASTING CORPORATION51for economic reasons does not hire any employees solely as announcers.Although the announcer-control operators, whom the Employer wouldinclude in the unit, are engaged primarily in announcing, they per-form, in addition to their announcing duties, other duties such as select-ing recordings to be played on phonographs or transcription turn-tables, checking program schedules and, to a lesser extent, operatingthe radio control equipment.The control operator-announcers, onthe other hand, spend about 50 percent of their time in technical radiocontrol work.However, the remainder of their time is devoted toduties the same as or similar to those performed by the announcer-control operators.Both groups of employees work under the super-vision of either the Chief Engineer or the Program Director."TheEmployer does not- distinguish between the'-two groups with regardto salary, and vacation policy is the same for all employees.From the foregoing it appears that the transmitter engineers, thecontrol operator-announcers and the announcer-control operators forma small, closely integrated group, working under similar conditions ofemployment and with substantially the same community of interest.Under these circumstances, and especially in view of the inter-relatednature of their duties, we are of the opinion that the announcer-controloperators should be represented in the same bargaining unit withthe other radio station employees involved herein.Accordingly, weshall include them.We find that all. transmitter engineers, control operator-announcersand announcer-control operators at the Employer's WSNY raido sta-tion in Schenectady, New York, excluding the Chief Engineer, theProgram Director, the Advertising and Publicity Manager, office cleri-cals, the janitor, and all supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Western Gateway BroadcastingCorporation, Schenectady, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules and Regu-8The Chief Engineer supervises all work relating to the operation of radio equipmentwhile the Program Director is in charge of announcing and program activities9At the hearing the Petitioner indicated that it would admit to membership employeesin the category of announcer-control operators should the Board include them in theappropriate unit. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDlations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented by National Association ofBroadcast Engineers & Technicians(Independent), for the purposesof collective bargaining.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.